Citation Nr: 1133023	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

4.  Entitlement to a rating in excess of 50 percent for a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1982 to September 1993 and received an honorable discharge for this period of service.  The Veteran's received an other than honorable discharge for a period of active service from January 1997 to July 1998.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the claims file has subsequently been transferred to the RO in Columbia, South Carolina.  

The Veteran testified before a Decision Review Officer (DRO) in August 2006, and the undersigned Veterans Law Judge in June 2011.  The Veteran submitted evidence with waiver of RO review at his BVA Hearing.  Transcripts of the hearings are of record.     

The issue of entitlement to a rating in excess of 50 percent for a bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

At his June 2011 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Appellant withdrew his claims for whether new and material evidence has been received to reopen claims of entitlement to service connection for hypertension, a right ankle disorder, and a right knee disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).

At his June 2011 hearing before the Board, the Veteran, through his representative, stated that he was withdrawing the appeal as to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for hypertension, a right ankle disorder, and a right knee disorder.  See BVA Hearing T. at 2.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and they are dismissed.


ORDER

The claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, is dismissed without prejudice.

The claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder, is dismissed without prejudice.

The claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, is dismissed without prejudice.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
	
The Board finds that further development is necessary with respect to the Veteran's claim for entitlement to a rating in excess of 50 percent for his service-connected bipolar disorder.   

VA Examination-  The Court has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran and his wife, testified at his June 2011 BVA hearing that his disability had worsened since his last VA examination in September 2007.  He testified that he noticed he had a lot of loss of memory and concentration, and was having a hard time relating to other people.  See BVA Hearing T. at 14.  His wife indicated that they had become "hermits" since the last time the Veteran had been hospitalized because there is a "stigma when someone commits-tries to commit suicide."  See BVA Hearing T. at 15.  The Veteran testified that he had been hospitalized in November 2008 and there were significant changes to his medication at that time.  See BVA Hearing T. at 8.  November 2008 private treatment records confirm that the Veteran was hospitalized after trying to overdose on medication.  As the Veteran has claimed that his disability has worsened since the last VA examination, the Board finds that a VA examination must be afforded.

VA Treatment Records-  The claims file reflects that the Veteran has received medical treatment from the VAMC Fayetteville/Jacksonville Community Based Outpatient Clinic (CBOC); however, as the claims file only includes treatment records from such facilities dated up to December 2005, any additional records should be obtained.  Moreover, the Board notes that the Veteran testified at his June 2011 BVA hearing that he was receiving treatment at the VA Greenville, South Carolina CBOC.  It does not appear that records from the Greenville CBOC have been associated with the claims file.
  
The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Thereafter, the AOJ should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his bipolar disability.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  Regardless of whether or not the Veteran responds, the AOJ must obtain the Veteran's treatment records from the VAMC Fayetteville/Jacksonville CBOC dated from December 2005 to the present, and all records from the Greenville, South Carolina CBOC.  

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of the Veteran's bipolar disability.  The examiner should review the claims file.  The examiner must state whether the Veteran's service-connected bipolar disability more nearly approximates a disability characterized by:

a.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships; or

b.  Occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships; or

c.  Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of one's close relatives, occupation, or own name.

d.  The examiner should comment on whether the Veteran's bipolar disorder, in and of itself, precludes him from obtaining or maintaining gainful employment. Rationale for that opinion should be provided.

The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning  (GAF) score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided. Any report prepared must be typed.  All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file.  The AOJ should ensure that the examination report complies with this remand and the questions presented.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


